Exhibit 10.1

 

[g139991kei001.jpg]

 

CAPITAL MARKETS

EQUITY RESEARCH

INVESTMENT BANKING

CORRESPONDENT SERVICES

STRATEGIC ALLIANCES

 

April 28, 2009

 

Curtis L. Hage, Chairman, President and CEO

Darrel L. Posegate, EVP, CFO & Treasurer

HF Financial Corp.

225 South Main Avenue

Sioux Falls, SD 57104

 

RE: COMMITMENT LETTER/LETTER AGREEMENT

 

TERMS AND CONDITIONS OF RENEWAL

 

This information represents the terms and conditions for a credit facility to HF
Financial Corporation, A U.S. Corporate Entity. These terms and conditions are
related to the renewal of HF Financial’s $6,000,000.00 credit facility
referenced by a Change In Terms Agreement dated and signed June 1, 2005.

 

Borrower:

 

HF Financial Corp. (hereinafter “Borrower”)

 

 

 

Bank:

 

Home Federal Bank (hereinafter “Bank”)

 

 

 

Purpose:

 

General liquidity needs, capital injection to subsidiary savings bank, and/or
repurchase Bank stock as comes available.

 

 

 

Amount:

 

$6,000,000.00 (hereinafter “Note”)

 

 

 

Collateral:

 

25% of stock in Home Federal Bank. This will only be required if credit facility
is drawn upon.

 

 

 

Terms:

 

Interest quarterly with principal due at maturity.

 

 

 

Rate:

 

FTB Base Rate minus 1/4%, with a floor of 4.00%

 

 

 

Maturity:

 

September 30, 2009

 

 

 

Affirmative Covenants:

 

Borrower hereby covenants and agrees that, until the Note, together with
interest thereon, is paid in full, unless specifically waived by the Lender in
writing, Borrower will, or will cause Borrower and Bank to;

 

 

 

Financial Reports

 

Furnish to Lender (a) as soon as available and in any event within ninety (90)
days after the end of each calendar year, consolidated and consolidating balance
sheets of Borrower and Bank, as at the end of such year and consolidated and
consolidating statements of income of Borrower and Bank for the year then ended,
together with the audit report and opinion of independent Certified Public
Accountants acceptable to the Lender with respect thereto, which audit report
and opinion shall contain no exceptions or qualifications unacceptable to
Lender; (b) promptly upon receipt, copies of all management letters and other
assessments and recommendations, formal or informal, submitted by the Certified
Public Accountants to Borrower or

 

FTN FINANCIAL GROUP

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

901.435.8080 / 800.456.5460

www.ftnfinancial.com

 

Although this information has been obtained from sources which we believe to be
reliable, we do not guarantee its accuracy, and it may be incomplete or
condensed. This is for informational purposes only and is not intended as an
offer or solicitation with respect to the purchase or sale of any security. All
herein listed securities are subject to availability and change in price. Past
performance is not indicative of future results. Changes in any assumptions may
have a material effect on projected results.

 

FTN Financial Group and FTN Financial Capital Markets are divisions of First
Tennessee Bank National Association (FTB). FTN Financial Securities Corp (FFSC),
FTN Financial Capital Assets Corporation, and FTN Midwest Securities Corp (MWRE)
are wholly owned subsidiaries of FTB. FFSC and MWRE are members of the NASD and
SIPC (http://www.sipc.org/). Equity research is provided by MWRE. FTN Financial
Group, through FTB or its affiliates, offers investment products and services.

 

--------------------------------------------------------------------------------


 

 

 

Bank; (c) a copy of Borrower’s FR Y-9 Parent Company Only Financial Statement
and (d) a copy of Borrower’s F.R. Y-6 Annual Report promptly upon the filing of
the same with the Federal Reserve Board; and (e) a copy of Bank’s Quarterly
Report of Condition and Income promptly upon the filing with the appropriate
regulatory agency.

 

 

 

Capital Ratios

 

With respect to the financial statements of the Borrower and Bank, maintain at
all times until payment in full of the Loan “well-capitalized” levels of both
Borrower and Bank in full compliance with all state and federal regulatory
authorities and without limiting the generality of the foregoing, a ratio of
Qualifying Total Capital to Weighted Risk Assets as required by all state and
federal regulatory authorities; provided further, however, with respect to the
financial statement of the Bank, in no event shall the ratio of Tier 1 Capital
to the difference between Total Assets less Goodwill be less than six percent
(6.00%) at the end of each calendar quarter. For purposes hereof, “Qualifying
Total Capital” and “Weighted Risk Assets” are defined in Appendix A to Title 12,
Code of Federal Regulations, Part 325, Capital Maintenance.

 

 

 

Loan Loss Reserves

 

With respect to Bank, maintain at all times loan loss reserves in amounts deemed
adequate by all federal and state regulatory authorities.

 

 

 

Notice of Litigation

 

Borrower shall notify Lender of any actions, suits or proceedings instituted by
any person against the Borrower, the Bank or other Subsidiary claiming money
damages or other monetary liability. Said notice to be given within ten days of
the first notice to Borrower or other party of the institution of such action,
suit or proceeding and to specify the amount of damages being claimed or other
relief being sought, the nature of the claim, the person instituting the action,
suit or proceeding, and any other significant features of the claim.

 

 

 

Events of Default

 

Any one or more of the following events shall constitute a default (“Event of
Default”) under the terms of this Agreement:

 

 

 

Payment

 

Default in the payment when due of the principal or interest on the Note;

 

 

 

Performance

 

Default in the performance of any provisions or breach of any covenant of this
Letter Agreement or any other Loan Document;

 

 

 

Misrepresentation

 

If any representation, warranty or any other statement made or deemed to be made
by the Borrower herein, in any other Loan Document, or in any writing,
certificate, or report or statement at any time furnished to Lender pursuant to
or in connection with this Agreement shall to be false or misleading in any
material respect, either now or at the time made or furnished or becomes false
or misleading at any time thereafter.

 

 

 

Bankruptcy

 

If Borrower or Bank files a petition in bankruptcy or seeks reorganization or
arrangements under the Bankruptcy Code (as it now exists or as amended); is
unable or admits in writing its inability to pay its debts as they become due or
is not generally paying its debts as they come due; makes an assignment for the
benefit of creditors; has a receiver, custodian or trustee appointed voluntarily
or involuntarily, for its property; or is adjudicated bankrupt; or if an
involuntary petition is filed in bankruptcy, for reorganization or arrangements,
or for the appointment of a receiver, custodian or trustee of Borrower or Bank
on their respective properties and if Borrower or Bank either acquiesce therein
or fails to have such petition dismissed within sixty (60) days of the filing
thereof.

 

 

 

Return on Assets

 

If Borrower, on a consolidated basis, shall fail to maintain an annualized
return on total average assets of at least sixt one hundredths of one percent
(0.60%) as

 

--------------------------------------------------------------------------------


 

 

 

reported on a quarterly basis. For purposes of this covenant “total average
assets” shall be deemed to mean the year-to-date consolidated average of total
assets of Borrower.

 

 

 

Non-Performing Loans

 

If the Borrower’s non-performing loans, on a consolidated basis, exceed two and
one-half percent (2.50%) of the Bank’s gross loans. For purposes hereof,
“non-performing loans” shall be defined as the sum of all loans any installment
or prepayments on which are 90 days or more past due plus all loans that are on
non-accrual plus those loans which have been renegotiated (as defined by the
regulatory agencies) or restructured to provide a reduction in either interest
or principal because of a deterioration in the financial position of the
borrower.

 

 

 

Change in Control

 

If there shall at any time occur without the prior written approval of Lender a
change in control (including any change in control under the Change in Bank
Control Act of 1978, as amended, and any transaction or restructuring which
requires approval under the Bank Holding Company Act of 1956, as amended) of
Bank or Borrower.

 

 

 

Supervisory Action

 

The issuance, after the date hereof, by or at the request of any bank regulatory
authority of any Supervisory Action. As used herein, “Supervisory Action” shall
mean and include the issuance by any bank regulatory authority of a letter
agreement or memorandum of understanding (regardless of whether consented or
agreed to by the party to whom it is addressed); or the issuance by or at the
behest of any bank regulatory authority of a cease and desist order, injunction,
directive, restraining order, notice of charges, or civil money penalties,
against Borrower, Bank or the directors or officers of either of them, whether
temporary or permanent.

 

 

 

Remedies

 

If an Event of Default shall occur, at any time thereafter, Lender may, at its
option without demand or notice (except as otherwise provided herein), the same
being expressly waived, declare the Loan, with interest thereon, to be
immediately due and payable, and may proceed to exercise all rights and remedies
available under the Pledge Agreement, under any other Loan Document, at law or
in equity, concurrently or sequentially, in such order as Lender may elect, all
such rights and remedies being cumulative.

 

 

 

Miscellaneous

 

 

 

 

 

Binding Effect

 

This Letter Agreement shall be binding upon, and inure to the benefit of the
parties hereto and their respective heirs, successors, and assigns, except that
Borrower shall not have the right to assign its rights hereunder or any interest
therein without the prior written consent of Lender.

 

 

 

Governing Law

 

This Letter Agreement shall be governed and construed in accordance with the
laws of the State of Tennessee; except that the provisions hereof which relate
to the payment of interest shall be governed by (i) the laws of the United
States or, (ii) the laws of the State of Tennessee, whichever permits the Lender
to charge the higher rate, as more particularly set out in the Note.

 

 

 

Survival

 

The terms and provisions of this commitment shall survive the closing of the
Loan made hereunder, the delivery of all documents necessary to carry out the
provisions of this commitment, and the funding and making of loans and
disbursements hereunder. Unless superseded or supplemented by a separate loan
agreement, this Letter Agreement shall constitute the Loan Agreement between the
parties.

 

 

 

 

 

 

Dividends

 

Borrower may pay cash dividends without restriction provided Borrower and Bank
are in compliance with the terms and conditions of said Letter Agreement and an
Event of Default has not occurred.

 

--------------------------------------------------------------------------------


 

Closing Cost

 

All legal expenses, if any, associated with the closing of the subject credit
facility will be the responsibility of the Borrower. However, in order to
eliminate any significant legal costs associated with Loan, and to expedite the
loan closing process, it is anticipated that, when applicable, standard First
Tennessee Bank documents, to include but not limited to, the note, commercial
pledge agreement, standard letter agreement, etc., will be used.

 

 

 

Other

 

A review of the Bank’s quarterly performance will be conducted prior to funding.
It is expressly understood that Lender reserves the right to decline this
commitment if a material adverse change has occurred at the Bank or Holding
Company Level.

 

I certainly appreciate the opportunity to provide this commitment to your
financial institution and look forward to working with your institution in the
future. Please give me a call if you have any questions or if I can assist in
any other way.

 

Sincerely,

 

[g139991kei002.jpg]

 

David House

Vice President

Correspondent Services

 

Accepted this 15 day of May, 2009

 

HF FINANCIAL CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Curtis L. Hage

 

By:

/s/ Darrel L. Posegate

 

 

Curtis L. Hage

 

 

Darrel L. Posegate

 

 

 

 

 

 

 

Title:

Chairman/Pres./CEO

 

Title:

EVP/CFO

 

 

 

 

 

 

 

Date:

5/15/09

 

Date:

5/15/09

 

 

--------------------------------------------------------------------------------